Title: From John Adams to Andrews Norton, 24 November 1819
From: Adams, John
To: Norton, Andrews



Dear Sir—
Montezillo Quincy November: 24. 1819

I have now read your Inaugural Discourse, and my peculiar circumstances must be my apology for not having read it sooner—I have read nothing of its Compass composed with more Wisdom, or written with greater dignity, it is full of the Elements of Contemplation and though Johnson never knew a hard student—this Work at least is a demonstration that one exists—
The science of Theology is indeed the first Philosophy —the only Philosophy—it comprehends all Philosophy and all science—it is the Science of the Universe and its Ruler—and what other object of knowledge can there be—It is the Science of Το Πan—there can therefore never be more than one perfect Theologian in the Universe—and that is the Eternal Omniscient Jehovah.—
I know of nothing that excites more thought, or that hints at more extensive tracts of thinking than your Address—If I could write I should esteem myself highly honoured to be permitted to correspond with you upon these great subjects—but I humbly hope, very soon to be matriculated into schools of a higher order—
The few sentences upon Oratory have renewed my regret that you are not the Professor in that department I am very wrath with my Cousin Boylston and some others—for their unwise opposition—I thank you Sir for this precious present—and I pray you that your Life and Health, may be preserved for the honour and interest of Harvard University and all the rest of your fellow men—
With great Esteem and sincere affection / I am your friend and humble Servant

John Adams